DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          HAROLD ST. FELIX,
                              Appellant,

                                      v.

                  ALBERT HAZEN and JORIE HAZEN,
                            Appellee.

                               No. 4D19-2098

                               [April 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 2018CA009629.

   Harold St. Feliz, West Palm Beach, pro se.

  Rosemary B. Wilder of Marlow Adler Abrams Newman & Lewis, Coral
Gables, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.